HAMLIN, Justice.
This matter was submitted on motion to dismiss the appeal.
Defendant was charged by bill of information with the illegal sale of intoxicating liquor on March 9, 1968, in violation of Ordinance No. 2 of 1939 of the Police Jury of Bienville Parish. A jury trial was denied, and defendant was tried and found guilty as charged by the judge of the Second Judicial District Court for the Parish of Bienville. She was sentenced to be incarcerated in the Parish Jail for a period of months and to pay all costs of the proceeding; in default of payment of costs, defendant was sentenced to imprisonment of an additional period of thirty days. A suspensive appeal was granted to this Court; bills of exceptions were perfected and signed by the trial court.
Alleging that this Court is without appellate jurisdiction, the State filed a motion to dismiss the appeal.
Section 5 of the instant ordinance provides :
“ * * * that any person or persons violating any of the provisions as set *381forth, in this Ordinance shall on conviction be punished by a fine of not less than $100.00 nor more than $500.00 or imprisonment of not less than thirty days nor more than six months; and on failure to pay such fine, shall be imprisoned for not more than six months additional. For a second or subsequent offense the said penalties may be doubled, the imposition of fine and imprisonment and the doubling of said penalties to be within the discretion of the Court.”
Article VII, Section 10(5), La.Const. of 1921, provides that this Court has appellate jurisdiction in criminal cases in which the penalty of death or imprisonment at hard labor may be imposed, or in which a fine exceeding three hundred dollars or imprisonment exceeding six months has been actually imposed.
The ordinance, supra, under which defendant was charged did not provide for imprisonment at hard labor. Defendant was not sentenced to imprisonment exceeding six months, nor was she fined an amount in excess of $300.00. Under such facts, this Court is without appellate jurisdiction of the appeal.
For the reasons assigned, the motion to dismiss the appeal is granted' and the appeal is dismissed.